


110 HR 2414 IH: Metropolitan Police Department and

U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2414
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the National Capital Revitalization and
		  Self-Government Improvement Act of 1997 to adjust the Federal benefit payment
		  required to be paid to certain retirees of the District of Columbia
		  Metropolitan Police Department and the District of Columbia Fire Service to
		  take into account service longevity payments which under District of Columbia
		  law are considered basic compensation for purposes of retirement, survivor
		  benefits, and annuities.
	
	
		1.Short TitleThis Act may be cited as the
			 Metropolitan Police Department and
			 Fire Service Act of 2007.
		2.Adjustment of Federal
			 Benefit Payment to Take Into Account Service Longevity Payments for Certain
			 District of Columbia Police and Fire Service Retirees
			(a)Adjustment in
			 Federal Benefit PaymentSection 11012(e) of the National Capital
			 Revitalization and Self-Government Improvement Act of 1997 (sec. 1–803.02(e),
			 D.C. Official Code) is amended—
				(1)in the heading, by
			 inserting and fire
			 service after police; and
				(2)by inserting after
			 the first sentence the following: For purposes of subsection (a), in
			 determining the amount of a Federal benefit payment made to an officer or
			 member of the Metropolitan Police Department or Fire Service, the benefit
			 payment to which the officer or member is entitled under the District
			 Retirement Program shall include any amounts which would have been included in
			 the benefit payment under such Program if the amendments made by section 202 of
			 the Metropolitan Police Department Amendment Act of 2006 (D.C. Law 16–223) had
			 taken effect prior to the freeze date, but only with respect to an officer or
			 member who completes 20 years of active service prior to
			 retirement..
				(b)Effective
			 DateThe amendments made by subsection (a) shall apply with
			 respect to Federal benefit payments made on or after the date of the enactment
			 of this Act.
			
